Title: To George Washington from Thomas Jefferson, 30 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            Nov. 30. 1793.
          
          Th: Jefferson presents his respects to the President & incloses him some letters
            just received.
          
          Mr Pinkney’s & mister Morris’s information relative to the doing & undoing the
            decrees of the National assembly, in the case of the ship Lawrence and some other
            expressions in mister Morris’s letter seem to render it proper to lower the expression
            in the message purporting the just & ready redress of wrongs
            on the high sea afforded by that government, which Th: J. will accordingly attend
              to.
        